In a proceeding pursuant to article 78 of the CPLR to apply 382 days of jail time credit against the longer of two concurrent sentences imposed against petitioner in Kings County, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated September 26, 1973, which dismissed the petition after a hearing. Judgment reversed, on the law and in the interests of justice, and petition granted, without costs. Under section 70.30 (subd. 1, par. [a]) of the Penal Law, concurrent sentences merge in and are satisfied by the term which has the longest unexpired term to run. Subdivision 3 of section 70.30 of the Penal Law provides that the maximum term of an indeterminate sentence imposed on a person should be credited with the time he spent in custody prior *1010to the commencement of the sentence as a result of the charge that culminated in it; and that when the charge or charges culminate in more than one sentence and such sentences run concurrently, the credit shall be applied against each such sentence. Petitioner should also be granted the credit in the interests of justice in keeping with the recent liberal trends favoring concurrent sentences . (People ex rel. Middleton v. Zelker, 42 A D 2d 998). Gulotta, P. J., and Christ, J., concur; Hopkins and Martuscello, JJ., concur on constraint of People ex rel. Middleton v. Zelker (42 A D 2d 998). Shapiro, J., dissents and votes to affirm on the basis of his dissent in People ex rel. Middleton v. Zelher (42 A D 2d 998).